Citation Nr: 1539558	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  04-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1990 to March  1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, declined to reopen his previously-denied claim of entitlement to service connection for headaches.  

In June 2004, the Veteran appeared at an RO hearing before a Decision Review Officer.  In May 2007, he appeared at a hearing before a Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims folder.  The VLJ who presided over the Board hearing is no longer employed at the Board.  In July 2015, the Veteran requested a new hearing before another VLJ.  As will be discussed below, because this decision is favorable to the Veteran and no conceivable prejudice to the Veteran could result from this decision, a hearing is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The claim has a complex procedural history.  In August 2007, the Board denied the Veteran's application to reopen his claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney (the "parties"), the Board decision was vacated and returned to the Board for further development consistent with an Order by the Court.  In April 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In January 2011, the Board issued a decision that reopened the claim, and again remanded it to the AOJ for further development.  The claim was again remanded to the AOJ by the Board in April 2012. 

In February 2013, the Board issued a decision, which denied the Veteran's claim on the merits.  The Veteran appealed the Board's decision to the Court, and in January 2014, pursuant to a JMR by the parties, the Board's decision was vacated and returned to the Court for further development consistent with the Court's Order.  Finally, in July 2014, the Board again remanded the Veteran's claim to the AOJ to obtain another VA examination and opinion as to the etiology of his claimed headache disorder.  The claim was then been returned to the Board. 

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The evidence of record is at least in equipoise as to whether the Veteran's current headaches have been related by competent medical evidence to incident of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, supra.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran contends that his headaches are the result of his active duty service in the Southwest Asia Theater of Operations during the Persian Gulf War.  His DD 214 shows that he served in Southwest Asia from November 1990 to April 1991.  38 C.F.R. § 3.317. 

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and skin conditions.  38 C.F.R. § 3.317(b).
Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2015).  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  Of course, service connection for a diagnosed illness still may be established if otherwise warranted under VA law.  See generally, Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran's service treatment records contain no evidence that he complained of, received treatment for, or was diagnosed with headaches.  

In February 1998, the he underwent a Gulf War medical workup, which assessed balance and severe cognitive disorder problems, joint aches and emotional lability.  The diagnosis was neurologically-impaired Gulf War veteran.  In May 1999, he was seen at the VA Medical Center (VAMC) with complaints of headaches, and was assessed with tension headaches.  VA outpatient treatment records show that the Veteran has continued to report chronic headaches.

The Veteran has been afforded several VA examinations.  In March 2002, the diagnosis was headaches related to tension or stress.  In July 2003, the examiner diagnosed him with chronic tension headaches.  In November 2006, the VA examiner opined that the Veteran's headaches, short-term memory loss, and reduction in cognitive functioning since service may be related to unknown toxic chemical agents suffered by many veterans in the Persian Gulf War.

During a June 2012 VA neurological examination, the examiner said that the Veteran had described infrequent and relatively brief recurring headaches with symptoms "suggestive of common migraine."   Despite noting that the Veteran served in Southwest Asia, the examiner opined that there was "no evidence ... of an in-service event or injury or disease which might reasonably have been the etiology of these headaches."  The examiner opined that it was less likely than not that the Veteran's migraine headaches were related to, or aggravated by service.

In June 2015, pursuant to the January 2014 Order of the Court, the Veteran was afforded another VA examination.  The examination report shows that the Veteran reported the same symptoms to the examiner as he had during the June 2012 examination, including not having experienced chronic headaches until returning from the Persian Gulf.  The examiner specifically noted that, although the Veteran had been diagnosed with migraine headaches in 2012, his current description of symptoms was not entirely consistent with that diagnosis.  She also found that a diagnosis of tension headaches was not entirely appropriate.  Citing up-to-date medical literature and noting the Veteran's constant temporal association of the onset of the headaches to his just-completed service in the Gulf War, the examiner opined that the Veteran had an undiagnosed chronic headache syndrome that was at least as likely as not related to exposure to hazards in the Gulf War.

In July 2015, the AOJ provided the Veteran with another VA examination.  Although the examiner was specifically tasked with providing an opinion as to whether the Veteran's headaches were a direct result of service or were aggravated by an already service-connected disability, and despite there being no evidence of record to suggest that the Veteran experienced headaches prior to military service, he opined that his condition, which "clearly and unmistakably existed prior to service," was not aggravated beyond its natural progression by service.  

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court had further held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on a review of the complete evidence of record, the Board finds that service connection for headaches is warranted.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, because the July 2015 examiner failed to address the question of whether the Veteran's headaches were caused by a service-connected disability, and also failed to opine as to whether they were the direct result of some event, incident or illness of service, that opinion is not probative.  Conversely, the June 2015 examiner provided clear, well-rationalized reasons for her opinion that the Veteran's headaches were more likely than not related to service.  

As the evidence of record is at least in equipoise as to whether the Veteran's headaches are the result of active duty service, resolving all doubt in favor of the Veteran, service connection is granted.	


ORDER

Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to a service-connected disability is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


